El Juez Asociado Sr. MacLeaby,
emitió la opinión del tribunal.
Esta cansa es muy parecida a la seguida contra la misma persona y que fué resuelta en el día de ayer. La principal' diferencia consiste en que los artículos ofrecidos en venta fueron tabacos y cigarrillos, mientras que en el otro caso eran ron, cerveza y vino.
Se inició en la corte municipal de Carolina y fué celebrado nuevamente el juicio en la Corte de Distrito de San Juan.
Se alega en la denuncia que el acusado infringió el artí-culo 88 de la ley de Rentas Internas, pero no se expresa en la misma si traficaba al por mayor o al detall. No se hace tampoco especificación de determinadas ventas. Los proce-dimientos parecen haber sido comenzados por Paul Ruell, agente de rentas internas, no constando si éste tenía o nó *1195instrucciones del Tesorero. Arinque tina denuncia en las cor-tes inferiores no tiene que ser tan perfecta y contener todos los requisitos de nn acusación, sin embargo, debe ciertamente expresar suficientes alegaciones a fin de que el acusado quede informado de la naturaleza del delito cuya comisión se le imputa! (El Pueblo de P. R. v. Torruellas, 10 P. R. R., 519.) En estos particulares la denuncia apenas era suficiente para basar en ella el proceso.
Con respecto a lá sentencia que fué dictada en 15 de agosto último y contra la cual se interpuso esta apelación, también la encontramos defectuosa. No aparece de la misma el verdadero delito del cual fué declarado culpable el acusado, no pudiendo subsanarse estos defectos por una referencia que se baga al veredicto u otras partes de los autos. Tampoco se expresa en dicha sentencia de qué infracción específica de la ley de rentas es culpable el acusado. (Véanse los casos de White v. State, 164 U. S., 102; Pointer v. United States, 151 U. S., 396; People v. Douglas, 87 Cal., 281; y 12 Cyc., 786.)
Aparece de los autos que en el presente caso, que el Teso-rero impuso primeramente una multa administrativa de $6.50, al acusado y después procedió contra el mismo criminalmente. El Tesorero estaba autorizado para hacer esto de acuerdo con la ley. Pero él' solamente puede acudir a las cortes cuando no se ha efectuado el pago de la multa administrativa. (Art. 23 de la ley de 9 de marzo de 1905; leyes de la sesión de 1905, pág. 269.) Esta prescripción de la ley significa que deberá dársele una oportunidad al acusado para pagar la multa, la que no puede aprovechar si no se le notifica de algún modo qué cantidad debe pagar. En los autos no consta que se le haya hecho tal notificación; por lo menos que se le hiciera hasta después de haberse llevado el asunto a los tribunales. Aun en estas cuestiones de pequeña importancia, el acusado tiene derecho a un debido procedimiento de ley..
Por -estas razones, y por las expresadas en la resolución de ayer, debe revocarse la sentencia y desestimarse el caso.

Revocada.

*1196Jueces concurrentes: Sres Presidente Hernández, y Aso-ciados Wolf, del Toro y Aldrey.